Citation Nr: 1712761	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in February 1984 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction currently resides with the Atlanta RO in Decatur, Georgia.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Board's Central Office in Washington, DC.  A copy of the hearing transcript has been associated with the record.

In November 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Thereafter, in September 2012, the Board denied reopening the Veteran's claim for entitlement to hypertension finding that new and material evidence had not been submitted.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board and/or hearing before a VLJ that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In a September 2013 document included in a filing to the United States Court of Appeals for Veterans' Claims, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In July 2014, therefore, the Board issued a decision vacating the September 2012 decision.  In addition, the Veteran requested that he be afforded a new hearing at the RO and, as such, the Board remanded the claim in August 2014.

Subsequently, the Veteran testified before a different VLJ in a June 2015 video conference hearing.  A transcript of which is of record.  

Thereafter, in an October 2015 determination, the Board reopened the claim for entitlement to service connection for hypertension, finding that new and material evidence had been received and remanded the service connection claim for additional development.  The Board again remanded the claim in September 2016.  The matter again is before the Board.

As an initial matter, given that different VLJs conducted each of the above Board hearings, the October 2015 and September 2016 Board remands were adjudicated by a panel of three VLJs, including the two VLJs who conducted the hearings.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014).  After the September 2016 remand directives had been completed and the matter returned to the Board, the Veteran was informed in a January 2017 letter that the individual who conducted his June 2015 hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2016).  In February 2017, the Veteran responded that he did not desire another hearing and requested that the Board consider his claim based on the evidence of record.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2016).  As such, adjudication solely by the VLJ who conducted the July 2011 Board hearing is appropriate.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2017 statement, the Veteran's representative raised the argument that the Veteran's hypertension was caused or aggravated by his service-connected disabilities.  Specifically, the representative argued the foregoing based on a prior VA examination and addendum of record that indicated that the Veteran's in-service elevated blood pressure readings were attributable to illness / injury and that those in-service disabilities had since been granted entitlement to service connection.  In addition, the representative argued that after service the diagnoses of hypertension corresponded with periods of increased pain, discomfort, and overall worsening of his service-connected disabilities.  

The Board notes that an October 2016 VA medical opinion is of record that provided an excellent analysis of why the Veteran's hypertension was not directly related to service.  That said, as the theory of entitlement to service connection on a secondary basis had not been raised previously, an opinion on that theory was not requested by the Board or provided by the reviewing physician.  In light of the foregoing argument, the Board concludes that a remand is necessary for a medical opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the physician who provided the October 2016 medical opinion or another qualified medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewing medical professional. 

The reviewing medical professional is asked to provide opinions as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension was caused OR aggravated by one or more of his service-connected disabilities. (For the purposes of this opinion, the term aggravation means a permanent worsening of the disability beyond its natural progress.)

In reaching that conclusion, the reviewing medical professional is requested to consider and reconcile, to the extent necessary, the arguments of the Veteran's representative advanced in a January 2017 submission, to the effect that the Veteran's hypertension was caused or aggravated by the pain and other symptoms associated with his service-connected disabilities.

A complete rationale for all opinions must be provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




